—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town Board of the Town of Woodbury dated September 18, 1997, which renamed a public street, the petitioners appeal from a judgment of the Supreme Court, Orange County (Smith, J.), dated June 23, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondent and intervenors-respondents appearing separately and filing separate briefs.
Contrary to the petitioners’ arguments, the Supreme Court did not err in denying the petition and dismissing the proceeding (see, Town Law § 64 [9]; Bacon v Miller, 247 NY 311). S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.